TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00008-CV



                 Council Creek South Community Organization, Appellant

                                               v.

                        Frank Grubbs and Richard Smith, Appellees


    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
            NO. 30,514, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Council Creek South Community Organization filed a motion requesting

that its appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the

appeal.



                                                    _____________________________________

                                                    Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: February 9, 2007